sed seen

ublique Démocrat a Pve e 14
P que du Cong: ls Æ Mi D
anti, le se
bi 4, 1 6 tenbre 2015.

w

Ministère des Affaires Foncières was 5 dE? ——.
, *2/à AFF .F/CT1/T8H0Q.1/73/015.

Direction des Titres Immobiliers
Circonscription Foncièrg de Tshopo l.- Transmis copie pour information à

Division de # Titres Inmobiliers - Monsieur le Directeur Chef de
Service 2e8 Titres fnnobiliers-=
ISANGI.. Monsieur ! déédééééd bd (/ häministrateur
_ FORTS deTsrritoire de Basoko--
Monsieur le Chef de Divis
Réf. 1/0.u/ne 2G/060/015 BU 29/07/ 4 casautre/ Tauoma Lee
Objet : Projet Contrat d'Emphytéose 2015: à3i$a K GI ÉS
Parcelle n° : S.R.925.-—
74070 ICE de Pamroe” a llonsieur le Birecteur Général de
$ 5 12 1i l.- a
efoli La Société Pigatationt DT
, leri CE o e
EN n. uileries du “ong0
à KINSHAS A.-
J'ai l'honneur de vous faire parvenir, SOUS ce pli, avec prière de bien vouloir me le retourner dûment

signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°

située dans & Clééné, Territgire de Basoko, ; calité Xefo11 L--
Enregistrement yo1. CK-.99 Folio 136----

que vous occupez en vertu de : ertificat 4" ) £.90
du vingt-quatre eoût nil neuf cent cinquente-cinq--

omme reprise ci-dessous

ous signale que votre contrat n'interviendra qu'après le paiement de la s

HC 81.375,00

Je v
et répartie comme suit :
- Prix de référence du terrain

- Taxe d'établissement du contrat LL RXXKXENINNNX

- Taxe de P.V. de mise en valeur : 7 _13-950,00

- Taxe de Certificat d'enregistrement : EG Wa -740,00 LÉ

- Note d'usage d | AGDE

- Frals de mesurage et bornagé : FC 77 HER

- frais de consultation : 7e Te 25 “ _—

- Frais croquis ; _XXXXANXXXEXXX :
 RREOOETERX

- Occupation provisoire A a
- Loyer du 16/09 := au 31/12/2015 :_xC 16.275,00 Pate
FC 210.480, 09

TOTAL :
À DÉOUIRE : montant déjà payé suivant quittance n° do6erI4# du #RF110 /2e15.-
TOTAL . FC A0 ÿ80,00.

Montant que je vous prie
immobiliers de Tehopo I à ISANGT-« ou au compte

Centrale du Congo à KISANGANI .- à D me ë
ne

La quittance qui vous sera délivrée doit m'être présentée ou transmise en communication en ne
temps que les deux exemplair 'Emphytéose endéans le mois de la réception Cr ;

présente lettre, ainsi que la fich '

. Qi

IE DEMOCR

| ATIQUE DU CONGO Isangi, le 16 septembre 2015 |

MMINISTERE DES AFFAIRES FONCIERES

}

: CIRCONSRI

: 4 FONCIERE TSHOPO | N° 2.469.3/MIN/AFF/CTI/TSHO 1/07.
VISIO) TITRES IMMOBILIERS TE

| ISANGI

Transmis copie pour Information à

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi

Monsieur le Chef de Ressort de la Direction
Généralnies Recettes de la Province
Orientale à Basoko

Téls: 0811480087 - 0810126700

À Monsieur le Directeur Général de la Société

Plantations et Huileries du Congo S.A ( PHC ) \
Objet: Projet Contrat à la signature à Kinshasa.
Terrain n° S.R 935
Territoire de BASOKO
{ Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du
29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 935 à
Usage agricole, situé dans le Territoire de BASOKO, localité YEFOLI |, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d'un projet de contrat d'emphytéose tout en vous priant de bien
vouloir me les renvoyer dûment revètus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du

bordereau de versement.

Ce contrat est établi aux conditions suivantes :

* Taxe d'établissement contrat : FC 4.650.00
"  Taxecroquis :FC 1.860.00
"Note d'usage :FC 1395.00
“  Fraistechniques :FC 930.00
"Frais odministratifs :FC 465.00

TOTAL À PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat

est conditionnée au payement de la somme détaillée ci-dessus, montant quéffous demande de bien
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la Province

Onentale à Kisangani.

Votre désintéressement sera considéré comme la

renonciation tacite à votre demande qui sera d'ailleurs dassée sans suite.

agréer, Monsieur, l'assurance de

considération distinguée.
